Title: From Thomas Jefferson to James Thomson Callender, 6 October 1799
From: Jefferson, Thomas
To: Callender, James Thomson



Sir
Monticello Oct. 6. 99.

On recieving your favor of Sep. 29. I did believe it would be in my power to answer you satisfactorily on both the points on which you asked information. I knew indeed that I had not made any particular memorandum of the sum which the Ct. de Vergennes supposed a treaty with the Porte would cost; but I expected that I had mentioned it either in my letter on the subject to mr Jay, or in that to mr Adams my collegue in the Barbary negociations. after a very long search yesterday I found both letters, but in neither have I stated any particular sum. they are of May 1786. and only say generally that in a conversation with the Ct. de Vergennes on the subject he said that a treaty  with the Porte would cost us a great deal of money, as great presents are expected at that court & a great many claim them; and that we should not buy a peace one penny the cheaper at Algiers: that the Algerines did indeed acknolege a certain dependance on the Porte, & availed themselves of it whenever any thing was to be gained by it, but disregarded it when it subjected them to any demand: & that at Algiers there were but two agents, money & fear. this is the statement in those letters, and my memory does not enable me to fix any particular sum as having been named by him; but only generally that it was very far beyond any thing then at our command. all who were members of Congress in 1786. may be supposed to remember this information, and if it could be understood to come to you through some such channel, it would save the public from reading all the blackguardisms which would be vented on me were I quoted. not that this would weigh an atom with me, on any occasion where my avowal of either facts or opinions would be of public use; but whenever it will not, I then think it useful to keep myself out of the way of calumny.
On the other point I can be more certain. Georgia, N. Carola. Tenissee Kentucky, Virginia, Maryland & Pennsylvania chose their electors by the people directly. in Massachusets the choice is first by the people in districts. but if a candidate has not a majority of all the qualified voters of the district. it devolves on the legislature to appoint the elector for that district, besides, as they have but 14. districts (laid off for some state purpose) and are entitled to 16. electors, the legislature name the two extra ones in the first instance. again if any of those elected either by the people or legislature die, or decline to act, the residue of the electors fill up the vacancies themselves. in this way the people of Massachus. chose 7. electors on the last occasion & the legislature 9. In New Hamp. Rho. Isld. Connect. Vermont, New York, Jersey Delaware & South Carolina the legislature name electors. my information is good as to all these particulars except N. Hampshire & Connecticut: and as to them I think I am right; but speaking only from memory it should be further ascertained before asserted. I thank you for the proof sheets you inclosed me. such papers cannot fail to produce the best effect. they inform the thinking part of the nation; and these again, supported by the taxgatherers as their vouchers, set the people to rights. you will know from whom this comes without a signature: the omission of which has been rendered almost habitual with me by the curiosity of the post offices. indeed a period is now approaching during which I shall discontinue writing letters as much as possible, knowing that every snare will be used to get hold of what may be perverted in the eyes of the publick. Adieu
 